DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method comprising: receiving, by a computing device having one or more processors and via an interactive voice response system (IVR), an indication of a voice request from a first device for a roadside service for a vehicle that has undergone a vehicle incident, wherein the vehicle and the first device are associated with a user, and wherein the indication of the voice based request identifies the first device; sending, by the computing device and based on the indication of the voice request, an electronic message to the first device, wherein the electronic message prompts the user to access a roadside assistance application; receiving, by the computing device and via the roadside assistance application, a plurality of parameters associated with the vehicle incident; determining, by the computing device and via the first device, a location of one or both of the first device or the vehicle; identifying, by the computing device, based on the location, and based on the plurality of parameters associated with the vehicle incident, a list of service providers to provide roadside service; receiving, by the computing device and via the roadside assistance application, a selection of a service provider from the list of service providers; establishing communications with a second device associated with the service provider to monitor service status of the service provider; causing display, via the roadside assistance application, of the service status of the service provider; and receiving, by the computing device, an indication of the service provider completing the roadside service, classified in G06Q 30/0635.
II. Claims 13-19, drawn to a system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to: identify, based on a voice communication between a first device and an interactive voice response (IVR) system, a request for a roadside service for a vehicle that has undergone a vehicle incident, wherein the vehicle and the first device are associated with a user; send, based on the identified request, an electronic message to the first device, wherein the electronic message prompts the user to access a roadside assistance application; receive, via the roadside assistance application, a plurality of parameters associated with the vehicle incident; determine, via the first device, a location of one or both of the first device or the vehicle; identify, based on the location and based on the plurality of parameters associated with the vehicle incident, a list of service providers to provide roadside service; receive, via the roadside assistance application, a selection of a service provider from the list of service providers; establish communications with a second device associated with the service provider to monitor service status of the service provider; cause display, via the roadside assistance application, of the service status of the service provider; and receive, an indication of the service provider completing the roadside service, classified in G06F 3/167.
III. Claim 20, drawn to a non-transient computer readable medium containing program instructions for causing a computer to perform the method of: receiving an indication of a voice request generated by a first device for a roadside service for a vehicle that has undergone a vehicle incident, wherein the vehicle and the first device are associated with a user, and wherein the indication of the voice request identifies the first device; sending, based on the indication of the voice request, an electronic message to the first device, wherein the electronic message prompts the user to access a roadside assistance application; receiving, via the roadside assistance application, a plurality of parameters associated with the vehicle incident; determining, via the first device, a location of the vehicle; determining, based on the location of the vehicle, and based on the plurality of parameters associated with the vehicle incident, a service provider to provide the roadside service; establishing communications with a second device associated with the service provider to monitor service status of the service provider; causing display, via the roadside assistance application, of the service status of the service provider; and receiving an indication of the service provider completing the roadside service, classified in G06T 11/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand, such as one that identifies based on a voice communication between a first device.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as one that determines based on the location of the vehicle whereas the process provides a selection of a service provider from the list of service providers.


Inventions II and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another and materially different apparatus, such as one that determines based on the location of the vehicle whereas the apparatus identifies based on a voice communication between a first device.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625